Title: To John Adams from Henry Knox, 11 September 1791
From: Knox, Henry
To: Adams, John



My dear sir
Philadelphia 11 Septr 1791

Mr Braidsly and his family are recovering fast.
But Mrs. Knox and myself have received a blow which demands all our fortitude
On tuesday last our lovely son Marcus in his ninth year was blooming with health, and on Wednesday night he was a lifeless corps.  In the afternoon of tuesday he began to droop which continued through the night.  And on Wednesday but which the Doctor and we conceived to be only the beginning of an intermittent.  But in the afternoon he was seized with a convulsion fit which with a repetion occasioned his disolution
His fond mother is inexpressibly afflicted on this sudden and awful event, which occasions put a pressure of grief as to be almost too much for human nature.
I hope however that time aided by the principles of Philosophy and religion may heal her wounded heart, but at present she is almost inconsolable
I am my dear sir / Affectionately and respectfully / Your obedient Servant

H Knox